Citation Nr: 1812222	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  05-03 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a statement dated in January 2018, prior to the promulgation of the Board's decision in the appeal, the Veteran through his attorney withdrew his appeal for a higher rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to a higher rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

The record contains correspondence from the Veteran's attorney dated and received in January 2018 that shows the Veteran expressed his desire to withdraw his appeal for a higher rating for PTSD.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal for a rating in excess of 50 percent for PTSD is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


